                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RONALD M. VAN PELT,                              )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )             Case No. 17-cv-1226-RJD
                                                 )
RYAN W. ZEIGLER,                                 )
                                                 )
        Defendant.                               )

                                              ORDER

DALY, Magistrate Judge:

        Plaintiff Ronald Van Pelt, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), brings this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional

rights were violated while he was incarcerated at Menard Correctional Center (“Menard”). In his

complaint, Plaintiff set forth various allegations concerning interference with his religious

practice, placement in an unsanitary cell, and deprivation of his legal property. Plaintiff proceeds

in this action on an Eighth Amendment deliberate indifference claim against Defendant Ryan

Zeigler, for failing to remedy unsanitary conditions in Plaintiff’s segregation cell on November 28,

2015.

        Now before the Court is the Motion for Summary Judgment filed by Defendant Zeigler

arguing Plaintiff failed to exhaust his administrative remedies prior to filing this lawsuit (Doc. 41).

Plaintiff timely filed his response on October 28, 2019 (Doc. 44). For the reasons set forth below,

the Motion is DENIED.

                                            Background

        There is one grievance in the record concerning the conditions at issue in this lawsuit.

                                            Page 1 of 6
Plaintiff dated this grievance November 28, 2015, and signed it on January 17, 2016 (Doc. 42-1 at

18). The counselor marked the grievance as received on February 1, 2016, and found it was

submitted beyond the required 60-day timeframe as it concerned events that occurred on

November 28, 2015. Plaintiff appealed the grievance to the Administrative Review Board

(“ARB”), which received the grievance on June 8, 2016 (Id. at 17). The ARB returned the

grievance on July 9, 2016 without a decision on the merits. The ARB indicated it was not

submitted in the timeframe outlined in Department Rule 504.

       In response to Defendant’s motion, Plaintiff asserts he signed off on his grievance on

January 17, 2016 and placed it in the counselor’s box on that date. Plaintiff was transferred out of

Menard Correctional Center on April 28, 2016. Plaintiff did not receive this grievance until about

May 17, 2016, at which time he submitted it to the ARB on appeal.

       Pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), the Court held a hearing on the

issue of exhaustion on January 21, 2020. At the hearing, Plaintiff testified that the November 28,

2015 grievance was the first grievance he had filed. Plaintiff explained he placed it in the

grievance box on January 17, 2016, and he indicated he did not have any information as to when

the counselor received the grievance. Plaintiff testified he did not receive this grievance back

from his counselor until after he transferred to Pinckneyville Correctional Center on April 28,

2016. After his transfer, Plaintiff testified he received all of his grievances in the mail. Plaintiff

subsequently took the grievances to the law library to make copies and was told by the law clerks

that he should send the grievances to the ARB. Thereafter, Plaintiff submitted his January 17,

2016 (dated November 28, 2015) grievance to the ARB for review.

                                         Legal Standards

Summary Judgment Standard
                                            Page 2 of 6
       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In considering a summary judgment motion, the district court views

the facts in the light most favorable to, and draws all reasonable inferences in favor of, the

nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013)

(citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available

administrative remedies prior to filing lawsuits in federal court. “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust state remedies.”

Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks discretion

to resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll

dismissals under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401
                                         Page 3 of 6
(7th Cir. 2004).

       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident, occurrence or problem, to his

or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN.

CODE § 504.810(a). If the complaint is not resolved through a counselor, the grievance is

considered by a Grievance Officer who must render a written recommendation to the Chief

Administrative Officer — usually the Warden — within 2 months of receipt, “when reasonably

feasible under the circumstances.” Id. §504.830(e). The CAO then advises the inmate of a

decision on the grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e).

       An inmate may request that a grievance be handled as an emergency by forwarding it

directly to the Chief Administrative Officer. Id. § 504.840. If it is determined that there exists a

substantial risk of imminent personal injury or other serious or irreparable harm, the grievance is

handled on an emergency basis, which allows for expedited processing of the grievance by

responding directly to the offender. Id. Inmates may further submit certain types of grievances

directly to the Administrative Review Board, including grievances related to protective custody,

psychotropic medication, and certain issues relating to facilities other than the inmate’s currently

assigned facility. Id. at § 504.870.
                                           Page 4 of 6
                                             Discussion

       Based on the evidence in the record, the Court finds Plaintiff exhausted his administrative

remedies prior to filing this lawsuit.

       It is undisputed that there is only one grievance relevant to the claims in this lawsuit. This

grievance was signed by Plaintiff on January 17, 2016. The Court finds Plaintiff’s testimony that

he submitted this grievance to the counselor on January 17, 2016 credible, and Defendant has

failed to provide any evidence to contradict Plaintiff’s testimony. Because the Court finds this

grievance was submitted on January 17, 2016, it was timely under the Illinois Administrative

Code. As such, the counselor should have responded to the merits of the grievance as it appears

the institution caused the delay in receipt. Notably, there is no provision in the Code requiring an

inmate whose grievance is rejected by a counselor to do anything further. Although the Court

recognizes Plaintiff attempted to appeal the grievance to the ARB, he was not required to take this

action. See Miller v. Baldwin, Case No. 3:17-cv-859-NJR-DGW, 2018 WL 6716065, *3 (Dec.

21, 2018 S.D. Ill.) (The Code is silent as to what happens once a counselor denies a grievance as

having no merit).      Accordingly, the Court finds Plaintiff’s administrative remedies were

exhausted when he received the counselor’s response dated February 1, 2016.

                                            Conclusion

       Based on the foregoing, the Motion for Summary Judgment filed by Defendant Zeigler

arguing Plaintiff failed to exhaust his administrative remedies prior to filing this lawsuit (Doc. 41)

is DENIED.

IT IS SO ORDERED.

DATED: January 27, 2020


                                            Page 5 of 6
        s/ Reona J. Daly
        Hon. Reona J. Daly
        United States Magistrate Judge




Page 6 of 6
